Name: Commission Regulation (EEC) No 3349/87 of 6 November 1987 amending Regulation (EEC) No 2468/72 determining collection, processing and storage centres for intervention on the market in raw tobacco
 Type: Regulation
 Subject Matter: agri-foodstuffs;  trade policy;  plant product;  distributive trades
 Date Published: nan

 Avis juridique important|31987R3349Commission Regulation (EEC) No 3349/87 of 6 November 1987 amending Regulation (EEC) No 2468/72 determining collection, processing and storage centres for intervention on the market in raw tobacco Official Journal L 317 , 07/11/1987 P. 0031 - 0032 Finnish special edition: Chapter 3 Volume 24 P. 0178 Swedish special edition: Chapter 3 Volume 24 P. 0178 *****COMMISSION REGULATION (EEC) No 3349/87 of 6 November 1987 amending Regulation (EEC) No 2468/72 determining collection, processing and storage centres for intervention on the market in raw tobacco THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1467/70 fixing certain general rules governing intervention on the market in raw tobacco (1), and in particular Article 1 thereof, Whereas intervention centres ('collection centres' and 'processing and storage centres') must be determined under Article 1 of Regulation (EEC) No 1467/70; Whereas the collection centres and the processing and storage centres are listed in the Annex to Commission Regulation (EEC) No 2468/72 of 24 November 1972 determining collection, processing and storage centres for intervention on the market in raw tobacco (2), as last amended by Regulation (EEC) No 2131/86 (3); whereas, in the light of the development of the tobacco-growing areas and the geographical distribution of the said centres, it is advisable to review the list in question; whereas the list should be altered as regards the centres in France; whereas Regulation (EEC) No 2468/72 should therefore be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Raw Tobacco, HAS ADOPTED THIS REGULATION: Article 1 In the Annex to Regulation (EEC) No 2468/72 the list of collection and processing and storage centres in France is replaced by the list set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 November 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 164, 27. 7. 1970, p. 32. (2) OJ No L 267, 28. 11. 1972, p. 1. (3) OJ No L 187, 9. 7. 1986, p. 9. ANNEX FRANCE 1.2.3 // (a) Collection centres: // 41220 Nouan-sur-Loire 37500 Chinon 49150 Bauge 49320 Saint-Jean-des-Mauvrets 86170 Neuville-de-Poitou 86700 CouhÃ ©-Verac 85200 Fontenay-le-Comte 85190 Aizenay 62330 Berguette 80000 Amiens 51300 Thieblemont-Faremont 67600 SÃ ©lestat 67000 Strasbourg 68130 Altkirch 38480 Pont-de-Beauvoisin 63680 Saint-Donat 38160 Saint-Marcellin 51100 Reims // 97410 Saint-Pierre (RÃ ©union) 33210 Langon 40400 Tartas 64000 Pau 63200 Riom 16000 AngoulÃ ªme 24000 PÃ ©rigueux 24200 Sarlat 24120 Terrasson 47190 Aiguillon 47300 Villeneuve-sur-Lot 46300 Gourdon 46000 Cahors 12200 Villefranche-de-Rouergue 82000 Montauban 32140 Masseube 09100 Villeneuve-du-ParÃ ©age 81190 RiviÃ ¨res // (b) Processing and storage centres: // 67000 Strasbourg 33210 Langon 47400 Tonneins 79000 Niort // 24200 Sarlat 24000 PÃ ©rigueux 38480 Pont-de-Beauvoisin 82000 Montauban